Citation Nr: 0406285	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  02-02 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU), due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated July 2001 and 
May 2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the benefits 
sought on appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.

REMAND

According to the veteran's application for benefits based on 
unemployability, the veteran's employment with the United 
States Postal Service ended in July 2001 as a result of 
disability.  However, the evidence does not include the 
records of the veteran's employment with the Postal Service.

In a a letters dated in April 2001, a nurse from the VA 
Center for Stress Recovery reported that the veteran began 
orientation for a program of treatment PTSD in march 2001, 
and that the minimum length of treatment would be 12-18 
months.  However, the the evidence of record does not include 
treatment reports dated later than September 2001.

Accordingly, this case must be REMANDED for the following 
actions:

1.  The RO should obtain the records of 
the veteran's employment with the United 
States Postal Service showing the reasons 
for the termination of his employment in 
July 2001.

2.  The RO should obtain copies of the 
veteran's complete current treatment 
records from the VA Center for Stress 
Recovery in Cleveland.   

3.  The veteran should be scheduled for a 
VA psychiatric examination to ascertain 
the disabling manifestations of his PTSD.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all studies deemed appropriate by the 
examining physician should be 
accomplished.  The report of examination 
must include a detailed description of 
the disabling manifestations of the 
veteran's PTSD stated in terms consistent 
with the criteria for rating psychiatric 
disabilities found in 38 C.F.R. § 4.130. 

4.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claim.

5.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal 
to include the TDIU claim.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




